DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Office Action is in response to Application 17/720,339 filed on 04/14/2022, which is a continuation of Application 15/959,751 (now U.S. Patent No. 11,328,315), which is a continuation of Application 14/523,185 (now U.S. Patent No. 9,990,646). 
Claims 1-20 are currently pending and examined below. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/13/2022 was considered by the Examiner. However, due to the large number of references cited, a cursory review was performed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,328,315 B2 and claims 1-19 of U.S. Patent No. 9,990,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patents. The instant application is slightly broader than the patents. Therefore, the patents are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Prior Art
The Examiner notes that after an exhaustive search on the claims as currently presented, the claims currently overcome prior art. The closest prior art found to date are the following: 
Hammad (US 2009/0271262 A1) discloses the concept of an authorization system with split messages. 
MacIlwaine et al. (US 2011/0125565 A1) discloses the concept of monitoring transactions processed by a transaction handler and determining eligibility of an offer redemption. 
Cervenka et al. (US 2011/0047019 A1) discloses the concept of a transaction handler configured to forward a coupon authorization request message, identifying a sponsor account and a coupon, from a merchant’s acquirer to a sponsor account’s issuer, and when the coupon is eligible, to forward the corresponding authorization response from the issuer to the acquirer. 
White el al. (US 2008/0133350 A1) discloses the concept of updating an authorization request message in response to determining that a transaction is eligible for a discount. 
Hansen (US 20070011044 A1) discloses the concept of modifying a transaction total by application of at least one separate discount. 
Venturo et al. (US Patent No. 8,332,290 B1) discloses the concept of alerting a customer based on information regarding a transaction associated with a financial account of the customer. A response of the customer to the redemption alert may include an instruction to use a portion of the rewards balance of the customer to pay for the transaction. 
Wells Fargo, “Credit card alerts can help protect what matters to you”, retrieved from https://www.wellsfargo.com/credit-cards/alerts/, available on March 23, 2010, discloses the concept of providing users with alerts to their mobile phone in response to a payment transaction. 

Subject Matter Eligibility
The Examiner notes that the claims are also patent-eligible under 35 U.S.C. § 101 because when viewing the limitations as an ordered combination, the claim applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the specification explains that the claimed invention provides technical improvements such as reducing processing time delay. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681